*473On Petition foe a Rehearing.
Elliott, J.
It is insisted that we did not in the original opinion consider the appellee’s assignment of cross errors, and so far as the fact that we did not consider them is concerned counsel are correct, but in stating that we were bound to consider them counsel are in error. This we say, because the record does not present the questions on which the assignment of cross errors is based. A motion to dismiss an appeal from a judgment of the board of commissioners because of the insufficiency of the appeal bond is not in the record unless carried into it by a bill of exceptions, or made part of it by a special order of court. This is expressly ruled in Scotten v. Divilbiss, 60 Ind. 37, and the ruling is in strict harmony with settled rules of practice. A motion' which forms a necessary part of the pleádings or record need not be embodied in a bill of exceptions, but special or collateral motions should be. The principle laid down in the early case of Engard v. Frazier, 7 Ind. 154, is even more broad than that dedlared in Scotten v. Divilbiss, supra, and the doctrine goes even farther back, for in Conoway v. Weaver, 1 Ind. 263, it was decided that there should have been a bill of exceptions showing the cause of the dismissal, otherwise the action of the court will be presumed to have been correct. The case of Burntrager v. McDonald, 34 Ind. 277, sanctions and enforces this doctrine, as do also the cases of Smith v. Smith, 15 Ind. 315; Aspinwall v. Board, etc., 18 Ind. 372; Carr v. Thomas, 34 Ind. 292; Dritt v. Dodds, 35 Ind. 63; Orr v. Worden, 10 Ind. 553; Meeker v. Board, etc., 53 Ind. 31; Ross v. Misner, 3 Blackf. 362. The recent cases of Hancock v. Fleming, 85 Ind. 571, and Lippman v. City of South Bend, 84 Ind. 276, give unqualified approval to Scotten v. Divilbiss, supra. We do not feel bound to prolong our opinions in every case by discussing questions which well settled rules of practice declare not to be in the record, but, constrained by the earnest brief of appellee’s counsel, we have thought it *474proper to refer to the cases we have cited. In these cases will be found a full and conclusive answer to all that is urged lin the argument on the petition.
Petition overruled.
Filed Jan. 5, 1884.